HUTCHINSON, Justice,
dissenting.
I dissent. The initial factor which must be considered in determining whether there are reasonable grounds for counsel’s actions is whether the claim is of arguable merit. Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977). I fail to see how the witness’s reference in this case to a co-defendant’s prior unrelated criminal conduct so prejudices petitioner as to require a new trial. Since petitioner has failed to provide an adequate basis to establish that a motion for a mistrial would have arguable merit, I would not remand for an inquiry into trial counsel’s decision not to pursue the matter. See Commonwealth v. Hubbard, supra.